

116 S1062 IS: Hammers' Law
U.S. Senate
2019-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1062IN THE SENATE OF THE UNITED STATESApril 8, 2019Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo provide authorization for nonpecuniary damages in an action resulting from a cruise ship
			 accident occurring on the high seas.
	
 1.Short titleThis Act may be cited as the Hammers' Law.
		2.Limitations in certain cases
 (a)In generalSection 30307 of title 46, United States Code, is amended— (1)in the section heading, by striking Commercial aviation accidents and inserting Limitations in certain cases;
 (2)by striking subsection (a) and inserting the following:  (a)DefinitionsIn this section:
 (1)Cruise shipThe term cruise ship means a passenger vessel, other than a vessel of the United States operated by the Federal Government or a vessel owned and operated by a State, that—
 (A)is authorized to carry at least 250 passengers; (B)has onboard sleeping facilities for each passenger;
 (C)is on a voyage that embarks or disembarks passengers in the United States; and (D)is not engaged on a coastwise voyage.
 (2)Nonpecuniary damagesThe term nonpecuniary damages means damages for loss of care, comfort, and companionship.; (3)in subsection (b), by inserting or cruise ship after commercial aviation; and
 (4)in subsection (c), by inserting or cruise ship after commercial aviation. (b)Clerical amendmentThe table of sections for chapter 303 of title 46, United States Code, is amended by striking the item relating to section 30307 and inserting the following:
				30307. Limitations in certain cases. .